DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 02/25/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-3, 5-9, 11-13 and 21-29 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Claims 1-3 and 5-7 are allowed by virtue of claim 1 now incorporating the allowable subject matter of previous allowable claim 4.
Claims 8-9 and 11-13 are allowed by virtue of claim 8 now incorporating the allowable subject matter of previous allowable claim 10.
Re claims 21-29, the prior art discloses a method for forming a package structure comprising limitations hat are common to independent claims 1 and 8 (see previous claim 1 and 8 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method as specifically recited in claim 21 including the limitations not common to independent claims 1 and 8.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899